HOBSON, Judge.
Appellant appeals a final judgment entered against it and in favor of appellee.
The first point on appeal involves the question of relation back of the claim contained in the final amended complaint to the “cause of action” stated in the original complaint. The original complaint was filed within the time allowed under the Statute of Limitations. Several amended complaints were subsequently filed which also were within the Statute of Limitations. The final amended complaint which was the claim upon which the case went to trial was filed after the Statute of Limitations had run.
We concur with the trial court that under Keel v. Brown, Fla.App.2d 1964, 162 So.2d 321; Brown v. Wood, Fla.App.2d 1967, 202 So.2d 125; and Handley v. Anclote Manor Foundation, Fla.App.2d 1971, 253 So.2d 501, the final amended complaint in the instant cause relates back to the original complaint and the trial court was eminently correct in so ruling.
The remaining two points on appeal attack the sufficiency of the evidence to sustain the jury’s verdict. We have carefully reviewed the record on appeal and have determined, as the trial judge did, that *185there is competent, substantial evidence to support the jury’s verdict.
Affirmed.
McNULTY, C. J., and BOARDMAN, J., concur.